Citation Nr: 1616815	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  13-33 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a sinus disability to include sinusitis and/or allergic rhinitis.

2.  Entitlement to service connection for obstructive sleep apnea to include as secondary to a sinus disability.

3.  Entitlement to a compensable disability evaluation for service-connected endometriosis (claimed as infertility).

4.  Entitlement to service connection for a hysterectomy.

5.  Entitlement to a temporary total evaluation of 100 percent.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.

ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to April 1986 and July 1987 to May 1997.  

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In May 2014, the Board remanded the case for additional development, to include scheduling a VA examination.  The matter has been returned to the Board for appellate consideration.
 
By letter dated February 9, 2016, the Board informed the Veteran that there appears to be some discrepancy regarding her representation and asked that she clarify representation before the Board proceeds with appellate review of her appeal.  On February 12, 2016, the Veteran called the VA and stated that she preferred to leave the current power of attorney (POA) that is on file (American Ex-Prisoners of War) and requested that the Board adjudicate her appeal.  See February 2016 VA Form 27-0820; October 2015 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, for American Ex-Prisoners of War located in Virtual VA. 

Additionally, in July 2014, the RO denied entitlement to service connection for endometriosis (claimed as infertility), a hysterectomy, and entitlement to a temporary total evaluation of 100 percent.  The Veteran filed a timely notice of disagreement (NOD) with this decision in April 2015, but no Statement of the Case (SOC) has been issued. 
This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that she has sinusitis and rhinitis that are related to service and sleep apnea that is related to either sinusitis and rhinitis or service.  As to the sinusitis, in its May 2014 remand, the Board noted that on the June 2011 VA examination, the examiner determined that the Veteran's sinusitis was resolved and there was no evidence of chronic or acute sinusitis.  However, the Board noted, contemporaneous X-rays showed nearly complete opacification of the left maxillary.  To reconcile this inconsistency, the Board requested a new VA examination after which one of the questions to be answered was, "Does the Veteran have, or during the pendency of the appeal has had, a sinus disability, to include sinusitis and/or allergic rhinitis" (emphasis added).  The July 2014 VA examiner opined only that there was no current diagnosis of sinusitis.  Significantly, however, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed her claim for service connection for a sinus disability in June 2011.  Even more significantly, Crestview Health Center treatment notes from April 2012 through June 2014 reflect treatment for sinusitis, including diagnoses of acute sinusitis and sinusitis.  Consequently, the lack of an opinion as to whether the Veteran has had sinusitis during the pendency of the claim reflects a lack of substantial compliance with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In addition, the Veteran has raised the possibility that he obstructive sleep apnea is related to the sinusitis and rhinitis.  It would therefore be premature to decide the sleep apnea claim before deciding the sinus claim and the issues are inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994).

Moreover, in August 2014, the Veteran filed a timely NOD on a VA Form 21-0958 in response to the July 2014 denial of entitlement to service connection for a hysterectomy, a compensable disability evaluation for service-connected endometriosis (claimed as infertility), and a temporary total evaluation of 100 percent.  See NOD, August 2014.  As of this date, a SOC has not been issued with respect to these issues.  A remand for issuance of a SOC on these issues is therefore warranted.  See 38 C.F.R. § 19.9(c) (2015), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  The claims should then be returned to the Board after issuance of the SOC only if the Veteran files a timely substantive appeal.  The Veteran must be informed that the submission of a substantive appeal as to these issues has not been accomplished, and she must be specifically advised as to the length of time he has to submit a timely substantive appeal.

Accordingly, the case is REMANDED for the following action:

1.  Request an opinion from the physician who conducted the July 2014 VA examination.  If the physician is unavailable, request the opinion from a different physician.  The claims file must be sent to the physician for review.

The physician should be asked whether it is as least as likely as not (50 percent probability or more) that the Veteran has had sinusitis at any time since approximately June 2011 when her service connection claim was filed.  The physician should specifically comment on the June 2011 X-ray showing nearly complete opacification of the left maxillary and the diagnoses of sinusitis in the Crestview Health Center treatment records.

If the answer is in the affirmative, the examiner should indicate whether it is at least as likely as not that the Veteran's sinusitis is related to her active duty service, to include in-service treatment for sinusitis and rhinitis.

A complete rationale should accompany any opinion provided.

2.  Issue a SOC addressing the entitlement to service connection for a hysterectomy, a compensable disability evaluation for service-connected endometriosis (claimed as infertility), and a temporary total evaluation of 100 percent.  The Veteran is hereby advised that the Board will not exercise appellate jurisdiction over the issue in the absence of a timely submitted substantive appeal.

3.  After the above development has been completed, readjudicate the claims for entitlement to service connection for a sinus disability and sleep apnea.   If any benefit sought on appeal as to these claims remains denied, furnish the Veteran and her representative a supplemental SOC and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




